Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-10, 13-18, and 21-24 are under examination. 

Information Disclosure Statement
2.	An entry in the information disclosure statement filed October 9, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the entry does not include a publication date (item 173).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “substantially real time”.  The metes and bounds of the limitation are unclear.  The specification does not provide a clear and precise definition of "substantially real time".  One skilled in the art would not recognize the metes and bounds of the limitation, therefore the limitation is indefinite.
Claim 9 recites limitations “other” surrounded quotation marks, in line 1.  The metes and bounds of the limitations are unclear whether the limitations within the quotation marks are intended to have meaning outside of the meaning that one skilled in the art would attribute to the limitation.  
The term “excessive” in claims 17 and 22 is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-10, 13-18, and 21-24 are directed to method of providing a treatment guidance. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of storing components of the patient’s insulin dosage regimen, obtaining blood glucose level data at a plurality of times, incrementing a timer, tagging the blood glucose level measurements, determining if the measurement reflects a hypoglycemic event or severe hypoglycemic event, determining the patient’s current glycemic state relative to a desired balance, and determining how much to vary the components to get closer to the desired balance point. However, these steps are mental steps.  Dependent claims 2-10, 13-15, 17, 18, and 21-24 recite additional mental steps.  Mental steps are a judicial exception.  Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. However, the instant claims do not appear to recite any steps outside the judicial exception. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 1-4, 8-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worthington et al. (US 5,822,715) in view of Heller et al. (US 6,560,471).
The instantly claimed invention is directed towards a method for treating a patient’s diabetes by providing treatment guidance.  The method comprises the steps of storing components of the patient’s insulin dosage regimen; obtaining data corresponding to the patient’s blood glucose level measurements at a plurality of times; tagging each of the measurements with an identifier; determining the patient's current glycemic state relative to a desired balance point; and determining from the data corresponding to the measurements whether and by how much to vary at least one component in the patient's present insulin dosage regimen, wherein the desired balance point is the patient’s lowest blood glucose level within a predetermined range before increasing the frequency of hypoglycemic events above a predetermined threshold.  
Worthington, et al. teaches a method comprising a patient-operated apparatus for measuring blood glucose values representative of a blood glucose concentration of a patient over time and memory for storing data relating to insulin doses administered to the patient, (abstract; column 4).  Worthington et al. teaches a processor connected to the glucose meter, user interface and memory, (column 4, lines 21-22).  Worthington et al. teaches determining a measurement value at a particular time period, (column 4, lines 21-32; column 9, lines 17-26).  Worthington et al. teaches determining future blood glucose values depending on measured blood glucose values and determine a corrective action of the patient when the glucose values go outside of a target range, wherein the corrective action may be administration of a supplemental insulin dose, consumption of grams of carbohydrates, etc. (column 4).  Worthington teaches a hypoglycemic value of 70 mg/dL and if a blood glucose value lies below the hypoglycemic value, providing an alert to the patient of the likely development of hypoglycemia unless a carbohydrate supplement is taken, (column 10, lines 7-11; column 14, lines 20-27), suggesting reducing a component of the patient’s regimen in determination of a severe hypoglycemic event. Worthington et al. teaches customizing parameters by the patient, (column 9, line 61 – column 10, line 15). Worthington et al. considers the time and percentage of regular insulin action, dose, sensitivity value and measurement value, (column 8, line 59 – column 10; Figure 9B). Worthington et al. provides suggestions to the patient in maintaining the correct glucose level, both with and without an intervention of a physician, (column 7, line 35 – column 8, line 40; column 9, lines 57-60; column 17, lines 46-58; Figures 5-7) and differentiates between bedtime and breakfast glucose insulin and glucose values, (column 16, lines 12-62). Worthington provides adjustment to insulin dosage regimen over time, (columns 8-10; Figure 6).
Worthington, et al. does not teach tagging measurements with identifiers reflective of when the measurements were obtained; or before increasing the frequency of hypoglycemic events above a predetermined threshold.
Heller et al. teaches storing event markers with data of a particular event which are generated automatically or through input by the patient, (column 59, lines 36-42).  Heller et al. teaches alarm activation and cease of data display when one reading or over a period of time or for a predetermined number for reading within a period of time meets or exceeds a threshold value, (column 41, lines 56-60; column 58, lines 38-40; column 60, lines 39-42), suggesting a number of hypoglycemic data values outside a threshold or a severe hypoglycemic event.  Heller et al. teaches automatic deactivation of the alarm when outlier data does not occur over a period of time, (column 59, lines 15-18; column 60, lines 39-49). Heller et al. provides example threshold values for hypoglycemia of 60, 70 and 80 mg/dL with physiologically relevant glucose ranges of 50-250 mg/dL and ideally 30-400 mg/dL, (column 51, line 50 – column 52, line 19), suggesting severe hypoglycemia below 55 mg/dL.
It would have been obvious to one skilled in the art at the time of invention to combine Heller et al. with Worthington et al., because each of the elements are known in the art, the art is in the same technology, i.e. are systems for controlling blood glucose and combinable.  One of ordinary skill would have recognized that the results of the combination were predictable, because Worthington et al. predicts future blood glucose values based on measured glucose values, and corrective actions if said values are outside a range, (abstract) and Heller et al. measures a level of analyte, i.e. blood glucose, and a delivery system to help alter the level of analyte based on the measured analyte, (abstract), thus all use methods to analyze blood glucose and provide a means of altering said glucose and are combinable.

7.	Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worthington et al. (US 5,822,715) in view of Heller et al. (US 6,560,471) as applied to claims 1-4, 8-10, and 16-18 above, and further in view of Miller et al. (US H2246 H).
The instant claims 5-7 depend from claim 1 with the extra limitations changing balance point and dosage regimen over time, wherein the adjusted regimen dampens or prevents unstable oscillations, and the regimen continues to decrease as the oscillations are reduced.
Worthington et al. and Heller et al. are applied to claims 1-4, 8-10, and 16-18 above.
While Worthington et al. and Heller et al. teach adjustments of insulin regimen and glucose thresholds over time, (Worthington, column 3, lines 54-64; Heller, columns 51-52), they do not expressly teach dampens or prevents unstable oscillations, and the regimen continues to decrease as the oscillations are reduced.
Regarding claims 5-7, Miller et al. teaches a method of predicting the effectiveness of medication-based therapy in lowering average blood glucose levels and recommending a therapy on the basis of the arithmetic average of the relative minima, (abstract). Miller et al. shows the decrease of glucose oscillations over time, and the predictability of treatment effectiveness bases on the amplitudes of the oscillations, suggesting that as oscillations decrease treatment decreases, (columns 3-5). 
It would have been obvious to one skilled in the art at the time of invention to combine Miller et al. with Worthington et al. and Heller et al., because each of the elements are known in the art, the art is in the same technology, i.e. are methods for analyzing blood glucose and combinable.  One of ordinary skill would have recognized that the results of the combination were predictable, because Worthington et al. predicts future blood glucose values based on measured glucose values, and corrective actions if said values are outside a range, (abstract), Heller et al. measures a level of analyte, i.e. blood glucose, and a delivery system to help alter the level of analyte based on the measured analyte, (abstract), and Miller et al. predicts the effectiveness of medication-based therapy in lowering blood glucose levels by monitoring the oscillation patterns of blood glucose over time, (abstract) thus all use methods to analyze blood glucose and are combinable.

8.	Claims 13-15 and  21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worthington et al. (US 5,822,715) in view of Heller et al. (US 6,560,471) as applied to claims 1-4, 8-10, and 16-18, above, and further in view of Bortz et al. (US 2003/0216638).
The instant claims recite  limitations wherein the predetermined threshold two, three or three or more hypoglycemic events (excessive number of hypoglycemic events) since the current dosage. 
Worthington et al. and Heller et al. are applied to claims 1-4, 8-10, and 16-18 above.
While Worthington et al. and Heller et al. teach adjustments of insulin regimen and glucose thresholds over time, (Worthington, column 3, lines 54-64; Heller, columns 51-52), they do not expressly teach a variable number of hypoglycemic events as a predetermined threshold.
Regarding claims 5-7, Bortz et al. teaches a customizable thresholds with a variable number of hypoglycemic events over a particular period of time, (abstract; paragraphs 32-34, Figure 3).
It would have been obvious to one skilled in the art at the time of invention to combine Bortz et al. with Worthington et al. and Heller et al., because each of the elements are known in the art, the art is in the same technology, i.e. are methods for analyzing blood glucose and combinable.  One of ordinary skill would have recognized that the results of the combination were predictable, because Worthington et al. predicts future blood glucose values based on measured glucose values, and corrective actions if said values are outside a range, (abstract), Heller et al. measures a level of analyte, i.e. blood glucose, and a delivery system to help alter the level of analyte based on the measured analyte, (abstract), and Bortz et al. analyzes blood glucose readings within a time category and period, performing calculations on the reading and applying a pattern label to the readings, (abstract) thus all use methods to analyze blood glucose and are combinable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1-10, 13-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,220,456. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent required all the limitations of the instant claims with additional limitations.  The subject matter of the instant claims encompasses the subject matter of the U.S. Patent. Thus, the instant claims are not patentably distinct from the claims of the U.S. Patent. 

10.	Claims 1-10, 13-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,577. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent required all the limitations of the instant claims with additional limitations.  The subject matter of the instant claims encompasses the subject matter of the U.S. Patent. Thus, the instant claims are not patentably distinct from the claims of the U.S. Patent. 

11.	Claims 1-10, 13-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,457,901. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent required all the limitations of the instant claims with additional limitations.  The subject matter of the instant claims encompasses the subject matter of the U.S. Patent. Thus, the instant claims are not patentably distinct from the claims of the U.S. Patent. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M,Tu, Th, F 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1671